Respondent, Herschel M. Sigall, was suspended from the practice of law for a period of one year by this court’s order dated November 7,1984. On October 2, 1985, this court issued an order granting relator’s motion for finding of contempt and order continuing suspension for respondent’s failure to return legal fees to clients, totalling in excess of $50,000, as required by this court’s November 7, 1984 order.
From February 1986 to October 1988, the Clients’ Security Fund granted twenty-seven Clients’ Security Fund claim awards, totalling $44,571, to former clients of respondent. On October 27,1988, in exchange for payment of $27,000 by respondent to the Clients’ Security Fund, the Clients’ Security Fund released respondent from the remaining $17,571 in claims. In accordance with the terms of the judgment entry filed pursuant to the mutual release entered into between respondent and the Clients’ Security Fund, respondent made the initial payment of $10,000 and the first monthly payment of $250. On January 26, 1989, respondent filed the instant application for reinstatement.
Notwithstanding respondent’s agreement with the Clients’ Security Fund, in accordance with the prior orders of this court, respondent shall not be considered for reinstatement to the practice of law in Ohio until such time as respondent has reimbursed the Clients’ Security Fund for the total amount of awards paid by the Clients’ Security Fund to former clients of respondent, and respondent has reapplied for reinstatement. Therefore, respondent’s application for reinstatement is denied.
Moyer, C.J., Holmes, Wright, H. Brown and Resnick, JJ., concur.
Sweeney and Douglas, JJ., dissent.